           Case 1:20-mj-00052-DAD-SAB Document 60 Filed 07/01/20 Page 1 of 1


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6
      UNITED STATES OF AMERICA,                        Case No. 1:20-mj-00052-SAB
 7
                     Plaintiff,                        ORDER REQUIRING DEFENDANT TO
 8                                                     SHOW CAUSE WHY GOVERNMENT’S
              v.                                       MOTION TO A PROTECTIVE ORDER
 9                                                     SHOULD NOT BE DEEMED UNOPPOSED
      REYNALDO VILLANUEVA,
10                                                     FIVE DAY DEADLINE
                     Defendant.
11

12
              An informal telephonic conference was held in this matter on April 30, 2020, and a
13
     briefing schedule was set for the Government to file a motion for a protective order. (ECF No.
14
     32.) On May 11, 2020, the Government filed a motion for a protective order under seal. (ECF
15
     No. 33.) Pursuant to the briefing schedule Defendant’s opposition to the motion was due on June
16
     29, 2020. (ECF No. 32.) The time for Defendant to file an opposition has passed and no
17
     opposition has been filed.
18
              Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of
19
     this order, Defendant SHALL SHOW CAUSE IS WRITING why the Government’s motion for a
20
     protective order should not be deemed unopposed.
21

22 IT IS SO ORDERED.

23
     Dated:     July 1, 2020
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                   1
